Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/910392 
    
        
            
                                
            
        
    

Parent Data16910392, filed 06/24/2020 is a division of 14866216, filed 09/25/2015 ,now U.S. Patent #10780061 and having 1 RCE-type filing thereinclaims foreign priority to 10-2014-0129518 , filed 09/26/2014 claims foreign priority to 10-2015-0128569 , filed 09/10/2015




Status of claims
Claim 1 is pending and examined.
Amendment in claim was entered.
Claims 2-9 were cancelled. 
No claim is allowed.

 

Final Office Action


Amended claim 1:

    PNG
    media_image1.png
    89
    637
    media_image1.png
    Greyscale


35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 1 is rejected under  35 U.S. C. 103 (a) as being unpatentable over Goto et al (892 ref dated 07/15/2021, 6 pages),  Young-Xu Wang (Cell Research (2010) 20:124-137. doi: 10.1038/cr.2010.13; published online 26 January 2010, 892 ref),  Arany et al. (Nature. 2008 Feb 21;451(7181):1008-12. doi: 10.1038/nature06613, 892 ref. dated 07/15/2021, 6 pages), and Cho et al. (US Patent 8,652,538, also published as US 20130017280).


Determining the scope and contents of the prior art (MPEP 2141.01)
	In regards to claim 1, Goto teaches Farnesol, an isoprenoid, improves metabolic abnormalities in mice via both PPARα-dependent and -independent pathways.  Goto et al teaches that Peroxisome proliferator-activated receptors (PPARs) control energy homeostasis. It teaches farnesol, a naturally occurring ligand of PPARs, could ameliorate metabolic diseases. Farnesol-containing HFD upregulated the mRNA expressions of PPARα target genes involved in fatty acid oxidation in the liver.   It teaches  that farnesol could improve metabolic abnormalities in mice via both PPARα-dependent and -independent pathways and that the activation of FXR by farnesol might contribute partially to the PPARα-independent hepatic triglyceride content-lowering effect.  .  (Abstract).

Ascertaining the differences between the prior art and the claims at issue

Goto does not teach explicitly relationship with PPARa snd PGC-alpha.  

	Young-Xu Wang teaches that he nuclear receptor PPARs are fundamentally important for energy homeostasis. Through their distinct yet overlapping functions and tissue distribution, the PPARs regulate many aspects of energy metabolism at the transcriptional level. Functional impairment or dysregulation of these receptors leads to a variety of metabolic diseases, while their ligands offer many metabolic benefits. Studies of these receptors have advanced our knowledge of the transcriptional basis of energy metabolism and helped us understand the pathogenic mechanisms of metabolic syndrome. (Abstract). 

	Wang teaches that in addition to C/EBPβ, are there other transcription factors mediating the induction of PGC-1α by PRDM16 during adipogenesis.  As PPARγ can be coactivated by PRDM16 and PGC-1.  It teaches that PPARγ can be coactivated by PRDM16 and PGC-1. (Lines 5-8, left col. page 127).  See figure 2. 

    PNG
    media_image2.png
    318
    675
    media_image2.png
    Greyscale


	Wang teaches that  PPARα-regulated ketogenesis probably requires PGC-1α co-activation. As a co-activator, PGC-1α is able to interact with and co-activate many transcription factors in vitro, including PPARs. Besides being a central regulator in brown fat metabolism as discussed earlier, PGC-1α also plays important roles in energy metabolism in the liver, skeletal muscle and heart. During periods of fasting, hepatic PGC-1α is induced, which in turn regulates fatty acid catabolism and gluconeogenesis.  PGC-1α null mice exhibit fasting-induced fatty liver. A direct role of PGC-1α in fasting response was demonstrated by a study with liver-specific PGC-1α knockout mice. In this study, to mimic the physiological and pathological fluctuations of hepatic PGC1α level, one allele of PGC-1α was deleted from the liver by Cre/Lox system; another allele remained intact. These PGC-1α liver heterozygous mice develop fasting-induced fatty liver, impaired ketogenesis, and have reduced expression of hepatic fatty acid oxidation genes, a phenotype that remarkably overlaps with PPARα null mice, indicating that PGC-1α-mediated activation of PPARα is likely to be a major mechanism for hepatic fatty acid catabolism (Figure 2). Transcriptional co-factors Lipin1, Sirt1 and BAF60α were shown to be involved as well  (1st para, left col. p-129)

	Wang teaches that PGC-1alpha is required for PPARa-regulated ketogenesis. 
It would have been obvious to one skilled in the art to apply the teachings of Goto and Wang  to use farnesol for improving metabolic disease.  

Wang does not teach explicitly method of strengthening skeletal muscles increasing exercise as in claim 1. 
	Yan Z. (2009) teaches  exercise, PGC-1alpha, and metabolic adaptation in skeletal muscle. Endurance exercise promotes skeletal muscle adaptation, and exercise-induced peroxisome proliferator-activated receptor gamma coactivator-1alpha (Pgc-1alpha) gene expression may play a pivotal role in the adaptive processes. Recent applications of mouse genetic models and in vivo imaging in exercise studies have started to delineate the signaling-transcription pathways that are involved in the regulation of the Pgc-1alpha gene. These studies revealed the importance of p38 mitogen-activated protein kinase/activating transcription factor 2 and protein kinase D/histone deacetylase 5 signaling transcription axes in exercise-induced Pgc-1alpha transcription and metabolic adaptation in skeletal muscle. (Abstract).
	In addition, Cho (US ‘280) was added because it teaches a composition for accelerating a change in muscle type, increasing the amount of muscle, strengthening muscle, enhancing athletic ability, reducing lipids, suppressing the accumulation of lipids, lowering blood sugar, controlling body weight or lowering body weight.  Cho teaches that accelerating a change in muscle type, increasing the amount of muscle, strengthening muscle, enhancing athletic ability, reducing lipids, suppressing the accumulation of lipids, lowering blood sugar, controlling body weight or lowering body weight, comprising a peroxisome proliferator-activated receptor-.delta. (PPAR-.delta.) activating substance, an AMP-activated protein kinase (AMPK) activating substance and a peroxisome proliferator-activated receptor gamma coactivator 1-.alpha. (PGC1-.alpha.) activating substance as an active ingredient. (lines 62-67, col. 1 and lines 1-5 in col. 2). 
	It teaches advantages a peroxisome proliferator-activated receptor-.delta. (PPAR-.delta.) activating substance, and a peroxisome proliferator-activated receptor gamma coactivator 1-.alpha. (PGC1-.alpha.) activating substance as an active ingredient, exhibits an effect of accelerating a change in muscle type, increasing the amount of muscle, strengthening muscle, enhancing athletic ability, reducing lipids, suppressing the accumulation of lipids, lowering blood sugar, controlling body weight or lowering body weight. (lines 8-18, col. 2).
	It teaches a composition comprising the PPAR-.delta. activating substance, and the PGC1-.alpha. activating substance as an active ingredient is used for an animal or human, it may provide an effect similar to that of aerobic exercise and may allow control and lowering of body weight. (Lines 53-58, col 4). 
Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Goto et al ,   Young-Xu Wang (Cell Research (2010) 20:124-137. doi: 10.1038/cr.2010.13; published online 26 January 2010, 892 ref),  Arany et al. (Nature. 2008 Feb 21;451(7181):1008-12. doi: 10.1038/nature06613, 892 ref. dated 07/15/2021, 6 pages), and Cho et al. (US Patent 8,652,538, also published as US 20130017280) as cited above.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S ,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks

Applicant’s response filed on 12/15/2021 is acknowledged.  Amended claim 1 is drawn to a method of strengthening skeletal muscles or increasing exercise performance in a subject, the method comprising administering an effective amount of farnesol, a pharmaceutically acceptable salt thereof, or a solvate to the subject.  Applicants arguments were fully considered but were in-part found persuasive.  Since claim was amended, the office action addresses the amended claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/
Primary Examiner, Art Unit 1628